Order filed April 5, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00942-CV
                                     ____________

                             WILLIAM J. HIBLER, Appellant

                                             V.

                                 ERIK GARZA, Appellee


                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-30808


                                       ORDER

       Appellant’s brief was filed on February 13, 2012. On March 21, 2012, appellee
filed a motion to strike. The Court agrees that appellant has not properly presented this
cause in his brief on file and grants the motion.

       Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate procedure. In particular, appellant has failed to provide adequate citations to
the record and to authority. Tex. R. App. P. 38.1(f), (h).
       Accordingly, pursuant to Rule 38.9(b), the court orders appellant to rebrief. See
Tex. R. App. P. 38.9(b). Appellant’s amended brief is due May 7, 2012, and appellee’s
responsive brief shall be due 30 days after appellant’s revised brief is filed.



                                                   PER CURIAM




                                              2